DETAILED ACTION
Election/Restrictions
Claims 7 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 each recite the limitation "the repulsive mechanism" in line 2.  There is insufficient antecedent basis for this limitation in these claims, or in the claims from which claims 6 and 16 depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akdis 9,616,157.
Akdis discloses, regarding claim 1, a pump device comprising: an impeller 12 in which a first repulsive magnet 16 is disposed in an annular manner; and a housing 1 that rotatably houses therein the impeller 12, and includes an inner space into which a fluid flows via an inlet port 2 facing a rotation axis 23 of the impeller 12, and in which a second repulsive magnet 17 is disposed in an annular manner; wherein the second repulsive magnet 17 is disposed in a position offset in the direction of the rotation axis 23 toward the inlet port 2 relative to the first repulsive magnet 16 (clearly shown in Figs. 1-2); and wherein the first repulsive magnet 16 and the second repulsive magnet 17 respectively have magnetic pole surfaces adjacent to each other with the same polarity (substantially broad; clearly shown in Fig. 2); Re claim 2, wherein: the second repulsive magnet 17 is disposed in a position offset in a radial direction orthogonal to the rotation axis at a larger radius relative to the first repulsive magnet 16 (clearly shown in Figs. 1-2); Re claim 3, at least one of the first repulsive magnet 16 and the second repulsive magnet 17 is a ring body in which a first polarity is magnetized over an entire circumference of an outer circumferential portion, and a second polarity that is an opposite polarity of the first polarity is magnetized over an entire circumference of an inner circumferential portion (clearly shown in Figs. 1-2); Re claim 4, wherein the housing 1 is provided with a motor mechanism 5 configured to rotate a driving magnet 9; and wherein the impeller 12 includes a driven magnet 11 that forms a magnetic coupling mechanism with the driving magnet 9 therebetween, and configured to rotate the impeller 12 together with the rotation of the driving magnet 9; Re claim 5, wherein: a force obtained by adding a repulsive force between the first repulsive magnet 16 and the second repulsive magnet 17 to a magnetic coupling force of the magnetic coupling mechanism (9/11) when the first repulsive magnet 16 and the second repulsive magnet 17 approach each other with a predetermined distance or less therebetween is larger than a fluid force of the fluid when the impeller 12 is rotated (“a fluid force” is substantially broad, it could be any portion of any force of the fluid in the pump, also, no structural details are recited in this claim. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); Re claim 6, wherein the repulsive mechanism including the first repulsive magnet 16 and the second repulsive magnet 17 is disposed radially outward from the magnetic coupling mechanism (9/11) of the driving magnet 9 and the driven magnet 11 (clearly shown in Figs. 1 and 2); Re claim 8, the first repulsive magnet 16 and the second repulsive magnet 17 respectively have axial lengths parallel to the rotation axis shorter than axial lengths parallel to the rotation axis of the driving magnet 9 and the driven magnet 11 (clearly shown in Fig. 1-2); Re claim 9, wherein the housing 1 includes a first sub-housing (left portion of 1 in Fig. 1) including the impeller 12, and a second sub-housing 10 including the motor mechanism 5; and wherein the first sub-housing and the second sub-housing 10 are configured to be freely detachable (see how elements 5 and 10 can be detached from 1 by removing 4); Re claim 10, wherein: the second repulsive magnet 17 is disposed in the first sub-housing (1).
Akdis discloses, regarding claim 11, a blood pump for a blood circulation system, comprising: a housing 1 defining a chamber, an inlet port 2 arranged to convey a blood flow into the chamber, and an outlet port 3 arranged to convey blood out of the chamber; an impeller 12 disposed for rotation in the chamber around a rotation axis 23 to increase a pressure of the blood; and a magnetic bearing for limiting inclination and levitation of the impeller within the chamber comprising a first repulsive magnet 16 disposed annularly within the impeller 12 and a second repulsive magnet 17 disposed annularly within the housing 1, wherein the first repulsive magnet 16 and the second repulsive magnet 17 respectively have magnetic pole surfaces adjacent to each other having a same magnetic polarity (substantially broad; clearly shown in Fig. 2), and wherein the second repulsive magnet 17 is disposed in a position offset in the direction of the rotation axis toward the inlet port 2 relative to the first repulsive magnet 16, whereby a repulsive magnetic force acts on the impeller 12 having components directed both radially inward toward the rotation axis 23 and vertically downward away from the inlet port 2 around a full circumference of the impeller 12 (this is clearly the case; shown in Figs. 1-2). Re claim 12, wherein: the second repulsive magnet 17 is disposed in a position offset in a radial direction orthogonal to the rotation axis at a larger radius relative to the first repulsive magnet 16 (clearly shown in Figs. 1-2); Re claim 13, at least one of the first repulsive magnet 16 and the second repulsive magnet 17 is a ring body in which a first polarity is magnetized over an entire circumference of an outer circumferential portion, and a second polarity that is an opposite polarity of the first polarity is magnetized over an entire circumference of an inner circumferential portion (clearly shown in Figs. 1-2); Re claim 14, wherein the housing 1 is provided with a motor mechanism 5 configured to rotate a driving magnet 9; and wherein the impeller 12 includes a driven magnet 11 that forms a magnetic coupling mechanism with the driving magnet therebetween, and configured to rotate the impeller 12 together with the rotation of the driving magnet 9; Re claim 15, wherein: a force obtained by adding a repulsive force between the first repulsive magnet 16 and the second repulsive magnet 17 to a magnetic coupling force of the magnetic coupling mechanism (9/11) when the first repulsive magnet 16 and the second repulsive magnet 17 approach each other with a predetermined distance or less therebetween is larger than a fluid force of the fluid when the impeller 12 is rotated (“a fluid force” is substantially broad, it could be any portion of any force of the fluid in the pump, also, no structural details are recited in this claim. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); Re claim 16, wherein the repulsive mechanism including the first repulsive magnet 16 and the second repulsive magnet 17 is disposed radially outward from the magnetic coupling mechanism (9/11) of the driving magnet 9 and the driven magnet 11 (clearly shown in Figs. 1 and 2); Re claim 18, the first repulsive magnet 16 and the second repulsive magnet 17 respectively have axial lengths parallel to the rotation axis shorter than axial lengths parallel to the rotation axis of the driving magnet 9 and the driven magnet 11 (clearly shown in Fig. 1-2).
Claims 1-2, 4-5, 9-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schima 6,155,969.
Schima discloses, regarding claim 1, a pump device comprising: an impeller 3 in which a first repulsive magnet 34 is disposed in an annular manner (substantially broad, spindle 61 is annular in shape); and a housing 1/2 that rotatably houses therein the impeller 3, and includes an inner space into which a fluid flows via an inlet port 11 facing a rotation axis of the impeller 3, and in which a second repulsive magnet 35 is disposed in an annular manner; wherein the second repulsive magnet 35 is disposed in a position offset in the direction of the rotation axis toward the inlet port 11 relative to the first repulsive magnet 34 (clearly shown in Fig. 1); and wherein the first repulsive magnet 34 and the second repulsive magnet 35 respectively have magnetic pole surfaces adjacent to each other with the same polarity (clearly shown in Fig. 1); Re claim 2, wherein: the second repulsive magnet 35 is disposed in a position offset in a radial direction orthogonal to the rotation axis at a larger radius relative to the first repulsive magnet 34 (clearly shown in Fig. 1); Re claim 4, wherein the housing 1/2 is provided with a motor mechanism (within 2) configured to rotate a driving magnet 7; and wherein the impeller 3 includes a driven magnet 33 that forms a magnetic coupling mechanism with the driving magnet 7 therebetween, and configured to rotate the impeller 3 together with the rotation of the driving magnet 7; Re claim 5, wherein: a force obtained by adding a repulsive force between the first repulsive magnet 34 and the second repulsive magnet 35 to a magnetic coupling force of the magnetic coupling mechanism (7/33) when the first repulsive magnet 34 and the second repulsive magnet 35 approach each other with a predetermined distance or less therebetween is larger than a fluid force of the fluid when the impeller 3 is rotated (“a fluid force” is substantially broad, it could be any portion of any force of the fluid in the pump, also, no structural details are recited in this claim. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); Re claim 9, wherein the housing 1/2 includes a first sub-housing 1 including the impeller 3, and a second sub-housing 2 including the motor mechanism (within 2); and wherein the first sub-housing 1 and the second sub-housing 2 are configured to be freely detachable (clearly shown in Fig. 1); Re claim 10, wherein: the second repulsive magnet 35 is disposed in the first sub-housing 1.
Schima discloses, regarding claim 11, a blood pump for a blood circulation system, comprising: a housing 1/2 defining a chamber, an inlet port 11 arranged to convey a blood flow into the chamber, and an outlet port 12 arranged to convey blood out of the chamber; an impeller 3 disposed for rotation in the chamber around a rotation axis to increase a pressure of the blood; and a magnetic bearing for limiting inclination and levitation of the impeller within the chamber comprising a first repulsive magnet 34 disposed annularly within the impeller 3 and a second repulsive magnet 35 disposed annularly within the housing 1, wherein the first repulsive magnet 34 and the second repulsive magnet 35 respectively have magnetic pole surfaces adjacent to each other having a same magnetic polarity (clearly shown in Fig. 1), and wherein the second repulsive magnet 35 is disposed in a position offset in the direction of the rotation axis toward the inlet port 11 relative to the first repulsive magnet 34, whereby a repulsive magnetic force acts on the impeller 3 having components directed both radially inward toward the rotation axis and vertically downward away from the inlet port 11 around a full circumference of the impeller 3 (this is clearly the case; shown in Fig. 1). Re claim 12, wherein: the second repulsive magnet 35 is disposed in a position offset in a radial direction orthogonal to the rotation axis at a larger radius relative to the first repulsive magnet 34 (clearly shown in Fig. 1); Re claim 14, wherein the housing 1/2 is provided with a motor mechanism (within 2) configured to rotate a driving magnet 7; and wherein the impeller 3 includes a driven magnet 33 that forms a magnetic coupling mechanism with the driving magnet 7 therebetween, and configured to rotate the impeller 3 together with the rotation of the driving magnet 7; Re claim 15, wherein: a force obtained by adding a repulsive force between the first repulsive magnet 34 and the second repulsive magnet 35 to a magnetic coupling force of the magnetic coupling mechanism (7/33) when the first repulsive magnet 34 and the second repulsive magnet 35 approach each other with a predetermined distance or less therebetween is larger than a fluid force of the fluid when the impeller 3 is rotated (“a fluid force” is substantially broad, it could be any portion of any force of the fluid in the pump, also, no structural details are recited in this claim. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746